DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a system” without specific hardware elements does not constitute one of the four categories of eligible subject matter.  The four categories of eligible subject matter includes a process, machine, manufacture, and/or a composition of matter of which a “system” in and of itself is neither.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Vosshall et al. (US Pub. No. 2007/0282915 A1).
In respect to Claim 1, Vosshall teaches:
a method, comprising: executing, by a computer system at a first point in time, a first query against a particular dataset at a first production datacenter, (Vosshall teaches [0096] reception of client requests at a data center.) wherein the particular dataset includes a plurality of data records that are each associated with a corresponding version number, (Vosshall illustrates [FIG. 16, 0082] different version numbers associated with data records.) and wherein, for a given one of the plurality of data records, a corresponding version number of the given data record is associated with a value of the given data record at a given point in time; (Vosshall teaches [0082] data records and version numbers which are based on given points in time.)
in response to executing the first query, receiving, by the computer system, a first results dataset that includes a first data record of the plurality of data records with a first version number that is associated with a value of the first data record at the first point in time; (Vosshall [0080])
and storing information indicative of the first results dataset in a data store, wherein the information specifies the first version number associated with the first data record and is usable to retrieve, from a historical version of the particular dataset at a second point in time subsequent to the first point in time, the first data record with the same value as at the first point in time (Vosshall teaches [0078] storing version history associated with each copy of a data set.)
As per Claim 2, Vosshall teaches:
generating the corresponding version number for each of the plurality of data records (Vosshall [0082])
As per Claim 3, Vosshall teaches:
wherein the generating the corresponding version numbers includes generating a universally unique identifier (UUID) for each of the plurality of data records (Vosshall teaches [0090])
As per Claim 4, Vosshall teaches:
receiving, at the first production datacenter prior to the first point in time, a batch of updated data records associated with the particular dataset, wherein the batch of updated data records includes updated values for each of the plurality of data records, and wherein the generating the corresponding version numbers includes assigning a single version number to all of the plurality of data records (Vosshall [0082])
As per Claim 5, Vosshall teaches:
maintaining, at a simulation datacenter, the historical version of the particular dataset, wherein the historical version of the particular dataset includes one or more historical values for each of the plurality of data records at different points in time (Vosshall [0085])

retrieving, by a second computer system at the simulation datacenter, the information indicative of the first results dataset from the data store, wherein the information specifies the first version number associated with the first data record; and retrieving, by the second computer system at the second point in time, the first data record from the historical version of the particular dataset, wherein the first data record retrieved at the second point in time has the same value as at the first point in time (Vosshall [FIG. 22])
As per Claim 7, Vosshall teaches:
wherein the particular dataset is a risk analytics dataset usable to perform risk detection operations (Vosshall [0086])
In respect to Claim 8, Vosshall teaches:
a method, comprising: retrieving, by a first computer system at a simulation datacenter, information indicative of a first results dataset, (Vosshall [0065])
wherein the information includes: a first version number associated with a first data record from the first results dataset, wherein the first results dataset was retrieved from a particular dataset at a first point in time, and wherein the first version number is associated with a value of the first data record at the first point in time; (Vosshall illustrates [FIG. 16, 0082] different version numbers associated with data records.)
maintaining, at the simulation datacenter, a historical version of the particular dataset, wherein the historical version of the particular dataset includes one or more historical values for the first data record at different points in time; (Vosshall 
and based on the first version number, retrieving, by the first computer system at a second point in time that is subsequent to the first point in time, the first data record from the historical version of the particular dataset, wherein the first data record retrieved at the second point in time has the same value as at the first point in time (Vosshall [FIG. 16, 0080])
As per Claim 9, Vosshall teaches:
receiving, at the simulation datacenter prior to the first point in time, an updated value for the first data record; generating the first version number associated with the updated value for the first data record; and updating, by the first computer system at the simulation datacenter, the first data record in the historical version of the particular dataset to include the updated value and the first version number (Vosshall [FIG. 16, 0080])
As per Claim 10, Vosshall teaches:
wherein the first version number associated with the updated value for the first data record is generated by the first computer system at the simulation datacenter (Vosshall [FIG. 16, 0080])
As per Claim 11, Vosshall teaches:
wherein the updated value for the first data record is included in a batch of updated data records associated with the particular dataset, wherein the batch of updated data records includes updated values for each of a plurality of data records, and wherein the generating the first version number includes assigning the first version number as an updated version number for all of the plurality of data records (Vosshall [0070, 0087])
As per Claim 12, Vosshall teaches:
receiving, at a first production datacenter prior to the first point in time, an updated value for the first data record; generating, by a second computer system at the first production datacenter, the first version number associated with the updated value for the first data record, wherein the first version number for the first data record generated at the first production datacenter is the same as the first version number for the first data record generated at the simulation datacenter; and updating, by the second computer system at the first production datacenter, the first data record, stored in a copy of the particular dataset maintained at the first production datacenter, to include the updated value and the first version number (Vosshall [0070, 0087])
As per Claim 13, Vosshall teaches:
executing, by the second computer system at the first point in time, a first query against the copy of the particular dataset maintained at the first production datacenter to retrieve the first results dataset (Vosshall [FIG. 22])
As per Claim 14, Vosshall teaches:
subsequent to executing the first query, storing, by the second computer system at the first production datacenter, the information indicative of the first results dataset in a data store accessible to the first computer system at the simulation datacenter (Vosshall [FIG. 22])


a system, comprising: a first datacenter that includes: a first database storing a copy of a particular dataset; (Vosshall teaches [0078] storing version history associated with each copy of a data set.)
and a first plurality of computer systems, wherein at least one of the first plurality of computer systems stores program instructions that are executable by one or more of the first plurality of computer systems to: receive an updated version of the particular dataset that includes updated values for a plurality of data records, wherein the updated version of the particular dataset is associated with a first point in time; (Vosshall teaches [0082] data records and version numbers which are based on given points in time.)
generate a version number for each of the plurality of data records, wherein, for a given one of the plurality of data records, a given corresponding version number is associated with a value of the given data record at the first point in time; (Vosshall teaches [0082] data records and version numbers which are based on given points in time.)
and update the copy of the particular dataset to include the updated value and the version number for each of the plurality of data records; (Vosshall [0070, 0087])
and a second datacenter that includes: a second database storing a historical version of the particular dataset, wherein the historical version of the particular dataset includes one or more historical values for each of the plurality of data records at different points in time; 
and a second plurality of computer systems, wherein at least one of the second plurality of computer systems stores second program instructions that are executable by one or more of the second plurality of computer systems to: receive the updated version of the particular dataset that includes updated values for the plurality of data records; (Vosshall [0070, 0087])
generate a version number for each of the plurality of data records, wherein the version numbers generated for the plurality of data records at the second datacenter are the same as the version numbers generated for the plurality of data records at the first datacenter; (Vosshall [FIG. 16, 0080])
and update the historical version of the particular dataset to include the updated value and the version number for each of the plurality of data records (Vosshall [0070, 0087])
As per Claim 16, Vosshall teaches:
execute, at a second point in time, a first query against the updated copy of the particular dataset to retrieve a first results dataset, wherein the first results dataset includes a first data record, of the plurality of data records, with a first version number that is associated with a value of the first data record at the first point in time; (Vosshall teaches [0082] data records and version numbers which are based on given points in time.)
and store information indicative of the first results dataset in a data store that is accessible to one or more computer systems at the second datacenter, wherein the information specifies the first version number associated with the value of the first data record at the first point in time (Vosshall teaches [0078] storing version history associated with each copy of a data set.)
As per Claim 17, Vosshall teaches:
retrieve the information indicative of the first results dataset from the data store; and retrieve, at a third, subsequent point in time, the first data record from the updated historical version of the particular dataset using the first version number, wherein a value of the first data record at the third, subsequent point in time is the same value as the value of the first data record at the first point in time (Vosshall [FIG. 22])
As per Claim 18, Vosshall teaches:
wherein the first results dataset further includes a second data record; wherein the second program instructions are further executable by one or more of the second plurality of computer systems to: determine that, for the second data record, the information indicative of the first results dataset does not include a corresponding version number; and retrieve the second data record from the updated historical version of the particular dataset based on the second point in time at which the first query was executed at the first datacenter (Vosshall [0070, 0087])
As per Claim 19, Vosshall teaches:
wherein, to generate the version number for each of the plurality of data records, the program instructions are further executable by one or more of the first plurality of computer systems to: generate a unique version number for each of the plurality of data records (Vosshall teaches [0090])


wherein, to generate the version number for each of the plurality of data records, the program instructions are further executable by one or more of the first plurality of computer systems to: generate a single version number for each of the plurality of data records for which the updated version of the particular dataset includes an updated value (Vosshall [0070, 0087])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        January 26, 2022